Me. Justice Pote.
Having concurred generally, I shall content myself with one observation: If the defendant in the court below, having excepted to the ruling of the Circuit Judge whereby his right to have the contents of the written papers brought out while the plaintiffs’ witnesses were being cross-examined by him, had stopped there, as to such testimony, a new trial would have been inevitable. However, the defendant did not elect to stop there. On the contrary, he offered such contents in testimony afterwards. He thus made manifest what was before unknown, viz: that the contents of the papers were immaterial. It seems to me that Mr. Justice Cary has successfully differentiated the case at bar from the two previous cases, Owens v. Gentry and Willoughby v. Railroad Company, supra, and I agree with him that this was harmless error, under the circumstances of this case, and should not be allowed to cause a new trial. There should be an end of litigation the moment the ends of justice have been attained.